Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 6/24/22 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-2 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or discloses the device as discussed above, but fails to teach or disclose a lighting unit for a motor vehicle, the lighting unit comprising:
at least one light guide;
at least one circuit board each having at least one LED, and the light guide are attached to one another
the lighting unit is designed to be elongate and curved in a manner of a crescent with the at least one light guide extending over a length of the lighting unit and the circuit boards that are each rigid and elongated
the circuit boards are lined up in their longitudinal direction along the at least one light guide such that light of the light-emitting diodes is adapted to be coupled into the at least one light guide substantially perpendicularly to the longitudinal extent thereof wherein the circuit boards are connected to one another electrically and in terms of signaling by cables and each have a curved shape in outline with a radius of curvature.
	The closest prior art found was over Pietruschka DE 10 201522 843, hereafter referred to as “Peit”.
	Peit discloses a lighting unit for a motor vehicle (paragraph 0001), the lighting unit comprising: at least one light guide 28; and circuit boards (elongated support board that holds 30, paragraph 0048; recites that boards may be split, paragraph 0048) and utilizes LEDs 58 each having at least one light-emitting diodes 58 wherein the circuit boards and the light guide are attached to one another (see Figures 3a, 3b),  wherein the lighting unit is designed to be elongate and curved in a manner of a crescent (see Figures 3c and 4) with the at least one light guide 28 extending over a length of the lighting unit (as shown in Fig 3a and 4) and with multiple elongated, rigid supports (recites that boards may be split, paragraph 0048) that are each equipped with multiple light-emitting diodes, wherein the circuit boards are substantially identically constructed and lined up in their longitudinal direction along the light guide such that light of the light-emitting diodes is adapted to be coupled into the light guide substantially perpendicularly to the longitudinal extent thereof (see Fig 3a and 4, light emits perpendicular to longitudinal direction of light guide), and wherein the circuit boards are connected to one another electrically and in terms of signaling by cables (electrically connected, paragraph 0048). Peit further teaches each of the circuit boards having a curve shape in outline with a radius of curvature (see curved shape shown in Fig 4) but does not specifically recite multiple rigid circuit boards each with multiple LEDs thereon that are connected that are in a curved shape. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YANG ‘112 discloses a vehicle headlight with a curved shape similar to the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875